DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2006/0038688).
As to claim 19, Nakamura discloses in safe state for networked device having claimed:
a.	a method for impeding infiltration of a network, the method comprising: determining, by a logical lock module, that an access portal of a secure container has been opened without entry of an authorization code in response to a signal from a security checkpoint read on ¶ 0048, (The robot 18 and the conveyer 19 are assumed to be set within a certain area (referred to as Area A) in a production factory surrounded by a partition wall 16 having an opening 16a provided with a safety door 17 adapted to block it);
b.	disabling, by a network switch disposed within the secure container, outgoing network traffic to a network in response to a breach signal indicating that the access portal has been opened without entry of the authorization code, wherein a terminal device is coupled to the network switch read on ¶ 0051, (the system will be set on a safe side and the actions will be stopped when the network system is in a danger condition such that the door switch 15 has detected the opening of the safety door 17).
As to claim 20, Nakamura further discloses:
a.	wherein the logical lock module is integrated with the network switch, and the logical lock module provides the network switch the breach signal read on ¶ 0049, ( its output is transmitted to the PLC 11 through the input slave 12, causing the PLC 11 to transmit a stop command for object devices to be controlled (that is, the robot 18 and the conveyer 19) to the output slave 13. The output slave 13, upon receiving this stop command, serves to switch off the object power source to be controlled and its operation stops).

Allowable Subject Matter
5. 	Claims 1-18 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of systems to unauthorized user which are prevented from infiltrating a network upstream of the switch.  The system has a secure container that is having an access portal for controlling access to contents of the secure container.  A security checkpoint is configured to determine a state of the access portal and to receive an authorization code for opening the access portal.  A logical lock module that switches to a breach mode of operation in response to a signal from the security checkpoint indicating that the access portal has been opened without receipt of the authorization code within a predetermined amount of time.  A network switch is mounted within the secure container.  The network switch is configured to communicate on the network and disable outgoing network communications to the network in response to a breach signal indicating that the logical lock module has switched to the breach mode.  A terminal device is mounted within the secure container and communicating on the network through the network switch.  The system prevents unauthorized access to a network includes a secure container having access portal for controlling access to contents of the secure container.  A security checkpoint configured to determine a state of the access portal and to receive an authorization code for opening the access portal.  The security checkpoint can also include a logical lock module that switches to a breach mode of operation in response to a signal from the security checkpoint indicating that the access portal has been opened without receipt of the authorization code within a predetermined amount of time.  The system can also include a network switch disposed within the secure container.  The network switch is configured to communicate on a network and disable outgoing network communications to the network in response to a breach signal indicating that the logical lock module has switched to the breach mode.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Valin (U.S. PGPub 2021/0294287 A1), discloses reduce water usage and reduce electricity usage, bringing more water retention in the soils used for growing food all year round, for heating and cooling purposes of food and peoples living areas. The invention presented here is an apparatus used with a generation of electricity apparatus that utilizes a plurality of solar photo voltaic panels in a rack mounting structure utilizing various apparatus for increasing water irrigation, reduce water usages, and reduce electricity usage costs and supply at a specific spatial point area. The invention was developed to help people in rural un developed areas as well as cities and industrial growing areas. Also included is an autonomous Virtual Currency related split payments apparatus for a mining aspect of rewarded distributions to poverty, animal, wildlife and environment beneficiaries.
Consider claim 1, another best reference found during the process of examination,McKinstry (U.S. 9948495 B2), discloses initiating a safe state for a device. In one embodiment, an operational functionality of the device is disabled. A safe state message at an interface of the device may be received. The interface may be designated as a management interface. Information may be received at the management interface, wherein the information manages the device. The method may also include disabling a non-management interface of the device, wherein the non-management interface is an interface that does not receive a safe state message. The method may further include shutting down a non-management interface of the device, wherein the non-management interface is an interface that does not receive a safe state message. A normal state for the device may be initiated, wherein in the normal state the device restores the operational functionality of the device.
Claims 11 and 19 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 11 and 19 are patentable over related arts.  Claims 2-10, 12-18, and 20 variously depend from claims 1, 11, and 19, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  
Citation of pertinent Prior Arts
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
7.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689